Citation Nr: 0101562	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for low back pain.

2.  Entitlement to a compensable evaluation for bilateral 
plantar bursitis.  

3.  Entitlement to a compensable evaluation for 
chondromalacia patella (CMP) of the left knee.

4.  Entitlement to a compensable evaluation for CMP of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied increased ratings for the 
disabilities shown on the title page of this decision.  

In December 2000, the veteran testified before a member of 
the Board at a travel board hearing.  A transcript of that 
hearing is of record.   


REMAND

At her December 2000 hearing, the veteran testified that she 
had undergone treatment at a VA facility several times a 
year, including on an emergency basis in 2000.  Hearing 
transcript (T.) 9-10.  These records are not in the claims 
file.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development.

In addition, the veteran claimed that her knee and back 
disabilities had worsened since the last VA examination, and 
another examination was requested.  The veteran questioned 
the adequacy of the January 1999 examination with regard to 
the effects of pain resulting from her service-connected 
disorders.  T. 8, 9.  VAOPGCPREC 11-95.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
duty to assist includes an examination that adequately 
evaluates the functional impairment due to pain caused by the 
service-connected condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999). 

There has otherwise been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence pertinent to the 
service-connected disabilities.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The RO should contact the veteran and 
ascertain if the veteran has received any 
VA, private, or other medical treatment 
for the disorders at issue which are not 
presently in the claims folder.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain such 
records and associate them with the 
claims folder.  The RO must ensure that 
all relevant VA medical records are 
obtained.  

2.  The veteran should be afforded a VA 
orthopedic examination pertinent to the 
service-connected low back, knee and foot 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner and reviewed 
before the examination.  The examiner 
should respond to the following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the low back and 
knees in terms of degrees; the examiner 
should also indicate the normal reference 
range of motion for the low back.  With 
regard to the back, the examiner should 
identify the presence or absence of 
characteristic pain on motion; muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a 
standing position; or listing of the 
whole spine to the opposite side, 
positive Goldthwait's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion.  With regard to the knees, 
the examiner should document the 
presence, if any, of any subluxation or 
lateral instability.   

b) The examiner should also comment on 
the functional limitations, if any, 
associated with the veteran's service-
connected low back, knees or feet.  The 
examiner is requested to specifically 
comment on: i) whether pain is visibly 
manifested on movement; ii) the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disorders; iii) the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability, or iv) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

For any of the symptoms or clinical 
findings identified, including any 
limitation of motion, the examiner should 
distinguish whether such is due to 
service-connected disability, as opposed 
to any other pathology including 
nonservice-connected disease.  If the 
examiner is unable to distinguish whether 
a symptom is due to service- or 
nonservice-connected pathology, (s)he 
should so state.  Additionally, if 
additional diagnoses are identified, 
other than those which are currently 
service-connected, the examiner should 
provide an opinion as to whether each 
such disability identified is related to 
service or a service-connected 
disability.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  

The RO must review the claims file and 
confirm that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The RO should then re-adjudicate the 
issue of an increased rating for low back 
pain, CMP of the right knee and the left 
knee, and bilateral plantar bursitis, 
with consideration of DeLuca v. Brown, 8 
Vet. App. 202 (1995) and other applicable 
case law and 38 C.F.R. 
§§ 4.40, 4.45 (2000).  Any other 
development deemed necessary should be 
completed by the RO.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


